                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CARLY BUNTIN,
                                   4                                                       Case No. 18-cv-06969-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ULTA, INC., A DELAWARE
                                   7     CORPORATION, et al.,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, December 9, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR COURT MEDIATION TO BE
                                                                                              July 12, 2019
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                  15                                                          Only with Court approval
                                        PLEADINGS:
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          November 18, 2019
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: December 4, 2019
                                        ALL EXPERTS, RETAINED AND NON-RETAINED,
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: December 16, 2019
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              January 9, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             Heard on 35-day notice; filed by January
                                  22    BE HEARD BY:                                          14, 2020
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, March 13, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  March 20, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, April 3, 2020 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    JURY TRIAL DATE:                                       Monday, April 27, 2019 at 8:30 a.m.
                                   2          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                   3   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, March
                                   4   13, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   5   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                   6   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   7   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   8   STATEMENT confirming they have complied with this requirement or explaining their failure to
                                   9   comply. If compliance is complete, the parties need not appear, and the compliance hearing will
                                  10   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  11   statement in a timely fashion. Failure to do so may result in sanctions.
                                  12          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
Northern District of California
 United States District Court




                                  13   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15          IT IS SO ORDERED.
                                  16   Dated: March 4, 2019
                                  17                                                    ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
